Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       10-DEC-2020
                                                       12:18 PM
                                                       Dkt. 6 OGP


                             SCPR-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN RE M. VERDINE KONG, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
      and Intermediate Court of Appeals Chief Judge Ginoza,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney M. Verdine S.O. Kong, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Kong has fully complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Kong, attorney number 3979, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, December 10, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa M. Ginoza




                                 2